DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Priority
Applicant is claiming priority for foreign application priority date is 10/24/2018. Certified copy being received.

Response to Amendment
This office action is responsive to the RCE filed on 12/13/2021. Claims 1, 3, and 5 are remain pending. The amendment have been fully considered, however, the amendment have not overcome the rejection under 35 U.S.C. 101. Furthermore, upon reconsideration, new grounds of rejection and objection have been made. See rejections and objections for details. 

Response to Arguments
In response to applicant’s argument regarding rejection under 35 U.S.C. 101 on Remarks page 7-8, “the subject application is directed to solving a multivariable optimization problem related to a radiation irradiation plan. Figure 11 illustrates that an intensity modulated radiation therapy, the shape of a multi leaf collimator 303 is changed, and each of the regions 
Examiner respectfully disagrees because MPEP 2016.04(d)(2) provide examples of “treatment and prophylaxis” limitations encompass limitation that treat or prevent a disease or medical condition, including e.g. acupuncture, dialysis, organ transplants, and radiation therapy. First of all, while the MPEP recites “treat or prevent”, the instant claim recites “determining a radiation irradiation plan”, “treat or prevent” is different from determining a plan. Furthermore, the claim recites “based on the acquired values, determining a radiation irradiation plan to irradiate a tumor while reducing irradiation of normal tissue”, such limitation would fall in the groupings of “mathematical concept” of step 2A prong one because [0025-0027] the radiation irradiation plan is relating to a cost function F(W) that is relating to an optimization problem, which is a mathematical problem that is to be solved by using the apparatus shown in figure 1, carrying out irradiation of the tumor 301 while reducing irradiation of normal issue 302. Therefore, the rejection under 35 U.S.C. 101 still stand. See rejection below for details.

Claim Objections
Claims  are objected to because of the following informalities:  
Claims 1, 3, and 5 line 21, 21 and 20, respectively, recite “a radiation irradiation plan” should be “the radiation irradiation plan” as antecedently recited.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 3, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, and 5 recite “based on the acquired values” in line 21, 21, and 20, respectively. It is unclear whether "acquired values" refers to the values acquired from binary expansion recited in line 13 or the values acquired from reverse binary expansion recited in line 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, it recites an optimization apparatus that includes transformation processing of a function, binary expansion processing, Ising machine processing, and reverse binary expansion processing.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites the first cost function being a numerical expression including a part being a continuous function and a part being a discontinuous function, the discontinuous function including an organ-dependent irradiation limit in the radiation irradiation plan; transformation processing that includes transforming the first cost function indicated by the received input information to a second cost function by using at least "Legendre transformation" and "Wolfe's duality theorem," in order to obtain the second cost function without changing a graph shape of the discontinuous function included in the first cost function; binary expansion processing that includes acquiring values in an Ising format by performing binary expansion on values relating to coefficients of the second cost function obtained by the transforming from the first cost function; Ising machine processing that includes seeking values that represent a ground state regarding the values in the Ising format relating to the coefficients of the second cost function; reverse binary expansion processing that includes acquiring values that minimize the first cost function by carrying out reverse binary expansion for the sought values that represent the ground state; wherein the executing of the transformation processing is configured to: perform the Legendre transformation twice on the part being the discontinuous function included in the first cost function; and perform transformation to the second cost function from the first cost function by replacing the discontinuous function included in the first cost function to a first function, the first function being a function obtained through finding a Wolfe dual problem with respect to the first cost function expression that has undergone the Legendre transformation twice, the Wolfe dual problem being a dual problem of "Wolfe's duality theorem". Such limitations cover mathematical calculations, relationship, and/or formula. See at least Figures 3-5, 10, 12, 13 and pages 4-11 and 14-17 of the instant specification. Furthermore, claim recites “based on the acquired values, determining a radiation irradiation plan to irradiate a tumor while reducing irradiation of normal tissue”, such limitation also covers mathematical relationships because specification recites [0025-0027] the radiation irradiation plan is relating to a cost function F(W) that is relating to an optimization problem, which is a mathematical problem that is to be solved by using the apparatus shown in figures 1, 10, thus the mathematical problem, such as a cost function is related to formulation of a radiation irradiation problem in the medical field (note: the claim also recites “to irradiate a tumor while reducing irradiation of normal tissue”, such limitation is interpreted as an intended result of the formulation of the radiation irradiation plan, specification [0026] discloses the radiation irradiation plan in this case may be regarded as an optimization problem of carrying out irradiation of the tumor 301 while reducing irradiation of normal issue 302). Therefore, the claim include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim recites the additional elements of an optimization apparatus comprising a 
The claim additionally recites receives an input information indicating a first cost function.  However, this step is recited at a high level of generality (i.e. as a general means of receiving input from memory to perform an abstract idea), and thus fails to impose a meaningful limit on the remaining method steps. Such a step is a necessary receiving input operation which could be attached to any mathematical calculation or mental process, and thus amounts to mere data gathering (see MPEP 2106.05(g)), and such limitation at most is considered as insignificant extra solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to the step 2A prong two, the additional elements such as “an optimization apparatus comprising a memory and a processor coupled to the memory” in the claim amount to no more mere instructions to apply the exception. The step of receiving an input information is considered to be insignificant extra-solution activity in the field. Court decisions cited in MPEP 2106.05(d)(II)(i), indicates that receiving or transmitting data over the network is well-understood, routine, conventional function when it is claimed in a merely generic manner. See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.  Thus the additional elements recited in claim fail to provide an inventive concept. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.
 
Regarding claims 3 and 5, they are method and product claims, respectively, that would be practiced on the apparatus claim 1. Thus, they are rejected for the same reasons as in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/HUY DUONG/            Examiner, Art Unit 2182                                                                                                                                                                                            	(571)272-2764

/EMILY E LAROCQUE/            Primary Examiner, Art Unit 2182